In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Assessment Review of the Incorporated Village of Old Westbury, dated December 10, 2001, which denied the petitioner’s application for a real property tax exemption on certain property for the 2002-2003 tax year, the Board of Assessors and the Board of Assessment Review of the Incorporated Village of Old Westbury appeal from a judgment of the Supreme Court, Nassau County (Phelan, J.), entered April 9, 2002, which denied the petition without prejudice to renewal.
Ordered that the appeal is dismissed, without costs or disbursements, as the appellants are not aggrieved by the judgment appealed from (see CPLR 5511; Matter of R.C. Diocese of Rockville Ctr. v Board of Assessors of Inc. Vil. of Old Westbury, 303 AD2d 515 [2003]; Matter of Residents for Future of Briarcliff Manor v Village of Briarcliff Bd. of Trustees, 239 AD2d 350, 352 [1997]). Florio, J.P., S. Miller, Goldstein and Mastro, JJ., concur.